Title: Enclosure M: Officer of the Customs to Joshua Johnson, 20 May 1791
From: Officers of the Customs
To: Johnson, Joshua


MOfficer of the Customs to Joshua Johnson
Portsmouth, 20 May 1791. Acknowledging and summarizing Johnson’s letter of the 18th by Captain Duff. In answer, they inform him that the Commissioners of the Customs had directed them to deliver the vessel and brandies upon satisfaction being made to the seizing officers. “In consequence whereof we immediately sent for Captn. Duff to whom we communicated this Order, and at the same time…proposed £60, as a Satisfaction to us the Seizing Officers; his answer was, he looked upon it to be a very reasonable sum, and that he would write you thereon by that days post.”
